DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites the limitation “a semiconductor wafer” in the second line of the claim, which lacks the full support of the original disclosure.  The limitation “a semiconductor wafer” is not mentioned in the specification, and the metes and bounds of the claimed subject matter cannot be determined.  
Claim 20 recites the limitation “conformally depositing a dielectric” in the 7th line of the claim (emphasis added), which lacks the full support of the original disclosure.  “conformally” is a term related to the shape of the elements.  The specification does not teach this feature.  The figures shows a simplified representation of each elements where each of the elements is represented with horizontal straight sides and vertical straight sides, while the actual sides of each element is generally not straight.  Thus, the figures cannot provide the full support of this limitation.   
Claim 20 recites the limitation “conformally depositing a top electrode” in the 9th line of the claim (emphasis added), which lacks the full support of the original disclosure.  “conformally” is a term related to the shape of the elements.  The specification does not teach this feature.  The figures shows a simplified representation of each elements where each of the elements is represented with horizontal straight sides and vertical straight sides, while the actual sides of each element is generally not straight.  Thus, the figures cannot provide the full support of this limitation.   
Claim 23 recites the limitation “nitride bridges form H structures” in the last line of the claim, which lacks the full support of the original disclosure.  The original disclosure does not teach this limitation.
Claim 24 recites the limitation “conformally depositing the dielectric” in the first line of the claim (emphasis added), which lacks the full support of the original disclosure.  “conformally” is a term related to the shape of the elements.  The specification does not teach this feature.  The figures shows a simplified representation of each elements where each of the elements is represented with horizontal straight sides and vertical straight sides, while the actual sides of each element is generally not straight.  Thus, the figures cannot provide the full support of this limitation.   
Claim 24 recites the limitation “a five-layer cross section structure” in the second line of the claim, which lacks the full support of the original disclosure.  The original disclosure does not teach this limitation.
Claim 29 recites the limitation “six vertical bottom electrode” in the claim, which lacks the full support of the original disclosure.  Fig. 4 shows three vertical bottom electrode.
Claim 31 recites the limitation “conformally depositing a dielectric” in the 5th line of the claim (emphasis added), which lacks the full support of the original disclosure.  “conformally” is a term related to the shape of the elements.  The specification does not teach this feature.  The figures shows a simplified representation of each elements where each of the elements is represented with horizontal straight sides and vertical straight sides, while the actual sides of each element is generally not straight.  Thus, the figures cannot provide the full support of this limitation.   
Claim 31 recites the limitation “conformally depositing a top electrode” in the 7th line of the claim (emphasis added), which lacks the full support of the original disclosure.  “conformally” is a term related to the shape of the elements.  The specification does not teach this feature.  The figures shows a simplified representation of each elements where each of the elements is represented with horizontal straight sides and vertical straight sides, while the actual sides of each element is generally not straight.  Thus, the figures cannot provide the full support of this limitation.   
Claim 32 recites the limitation “pattering a number of holes in a substrate”, which lacks the full support the original disclosure.  According to paragraph [0005], “a semiconductor substrate comprising a first region and a second region.  The semiconductor device also includes a plurality of logic devices formed in the first region and a plurality of memory devices formed in the second region. The semiconductor device also includes a stack capacitor formed over the second region”.  Thus, the holes for forming the stack capacitor is over the semiconductor substrate and not in the semiconductor substrate.
Claim 34 recites the limitation “nitride bridges form H structures” in the last line of the claim, which lacks the full support of the original disclosure.  The original disclosure does not teach this limitation.
Claim 35 recites the limitation “conformally depositing the dielectric” in the first line of the claim (emphasis added), which lacks the full support of the original disclosure.  “conformally” is a term related to the shape of the elements.  The specification does not teach this feature.  The figures shows a simplified representation of each elements where each of the elements is represented with horizontal straight sides and vertical straight sides, while the actual sides of each element is generally not straight.  Thus, the figures cannot provide the full support of this limitation.   
Claim 35 recites the limitation “a five-layer cross section structure” in the second line of the claim, which lacks the full support of the original disclosure.  The original disclosure does not teach this limitation.
Claim 39 recites the limitation “a semiconductor wafer” in the second line of the claim, which lacks the full support of the original disclosure.  The limitation “a semiconductor wafer” is not mentioned in the specification, and the metes and bounds of the claimed subject matter cannot be determined.  
Claim 39 recites the limitation “conformally depositing a dielectric” in the 14th line of the claim (emphasis added), which lacks the full support of the original disclosure.  “conformally” is a term related to the shape of the elements.  The specification does not teach this feature.  The figures shows a simplified representation of each elements where each of the elements is represented with horizontal straight sides and vertical straight sides, while the actual sides of each element is generally not straight.  Thus, the figures cannot provide the full support of this limitation.   
Claim 39 recites the limitation “conformally depositing a top electrode” in the 17th line of the claim (emphasis added), which lacks the full support of the original disclosure.  “conformally” is a term related to the shape of the elements.  The specification does not teach this feature.  The figures shows a simplified representation of each elements where each of the elements is represented with horizontal straight sides and vertical straight sides, while the actual sides of each element is generally not straight.  Thus, the figures cannot provide the full support of this limitation.   
Claim 39 recites the limitation “conformally depositing the dielectric” in the 4th last line of the claim (emphasis added), which lacks the full support of the original disclosure.  “conformally” is a term related to the shape of the elements.  The specification does not teach this feature.  The figures shows a simplified representation of each elements where each of the elements is represented with horizontal straight sides and vertical straight sides, while the actual sides of each element is generally not straight.  Thus, the figures cannot provide the full support of this limitation.   
Claim 39 recites the limitation “a five-layer cross section structure” in the third last line of the claim, which lacks the full support of the original disclosure.  The original disclosure does not teach this limitation.
Claims 20-30 and 32-38 are rejected because they depends on the rejected claims 20 and 30.
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “each vertical bottom electrode” in the 7th, 8th and the last lines of the claim.  It is unclear whether this limitation refers to “a number of vertical bottom electrodes” in the 5th line of the claim.  It is recommended to replace the limitation with “each of the vertical bottom electrodes”.
Claim 21 recites the limitation “a top NBLOK and low-k material” in the 5th line of the claim, which is ambiguous.  It is unclear whether this limitation indicates a single material which is NBLOK and low-k simultaneously, or two materials having a top NBLOK material and a top low-k material.
Claim 21 recites the limitation “remaining NBLOK and low-k material” in the last line of the claim.  It is unclear what “remaining” indicates.
Claim 22 recites the limitation “wherein portions of the nitride layer remaining after the spacers are removed form bridges between a number of pairs of the vertical bottom electrodes” in the claim.  The limitation is confusing and unreadable.
Claim 24 recites the limitation “top electrode” in the first two lines of the claim.  It is unclear whether it refers to “a top electrode” recited in the second last line of claim 20.  It is recommended to replace it with “the top electrode”.
Claim 24 recites the limitation “each vertical bottom electrode” in the second line of the claim.  It is unclear whether this limitation refers to “a number of vertical bottom electrodes” in the 5th line of claim 20.  It is recommended to replace the limitation with “each of the vertical bottom electrodes”.
Claim 24 recites the limitation “vertical bottom electrode” in the second last line of the claim. It is unclear whether this limitation refers to “a number of vertical bottom electrodes” in the 5th line of claim 20.
Claim 31 recites the limitation “each vertical bottom electrode” in the 5th and 6th and the last lines of the claim.  It is unclear whether this limitation refers to “a number of vertical bottom electrodes” in the third line of the claim.  It is recommended to replace the limitation with “each of the vertical bottom electrodes”.
Claim 32 recites the limitation “pattering a number of holes in a substrate”, which is inconsistent with the original disclosure.  According to paragraph [0005], “a semiconductor substrate comprising a first region and a second region.  The semiconductor device also includes a plurality of logic devices formed in the first region and a plurality of memory devices formed in the second region. The semiconductor device also includes a stack capacitor formed over the second region”.  Thus, the holes for forming the stack capacitor is over the semiconductor substrate and not in the semiconductor substrate.  The inconsistency renders the claim indefinite.
Claim 32 recites the limitation “a top NBLOK and low-k material” in the 5th line of the claim, which is ambiguous.  It is unclear whether this limitation indicates a single material which is NBLOK and low-k simultaneously, or two materials having a top NBLOK material and a top low-k material.
Claim 32 recites the limitation “remaining NBLOK and low-k material” in the last line of the claim.  It is unclear what “remaining” indicates.
Claim 33 recites the limitation “wherein portions of the nitride layer remaining after the spacers are removed form bridges between a number of the vertical bottom electrodes” in the claim.  The limitation is confusing and unreadable.
Claim 35 recites the limitation “top electrode” in the first two lines of the claim.  It is unclear whether it refers to “a top electrode” recited in the second last line of claim 31.  It is recommended to replace it with “the top electrode”.
Claim 35 recites the limitation “each vertical bottom electrode” in the second line of the claim.  It is unclear whether this limitation refers to “a number of vertical bottom electrodes” in the third line of claim 31.  It is recommended to replace the limitation with “each of the vertical bottom electrodes”.
Claim 35 recites the limitation “vertical bottom electrode” in the second last line of the claim. It is unclear whether this limitation refers to “a number of vertical bottom electrodes” in the 3rd line of claim 31.
Claim 39 recites the limitation “top electrode” in the 4th and 3rd last lines of the claim.  It is unclear whether it refers to “a top electrode” recited in the 5th last line of the claim.  It is recommended to replace it with “the top electrode”.
Claim 39 recites the limitation “each vertical bottom electrode” in the third last line of the claim.  It is unclear whether this limitation refers to “a first vertical bottom electrode” or “a second vertical bottom electrode” in the 5th and 7th lines of the claim.  It is recommended to replace the limitation with “each of the first vertical bottom electrode and the second vertical bottom electrode”.
Claim 39 recites the limitation “vertical bottom electrode” in the second last line of the claim.  It is unclear whether this limitation refers to “a first vertical bottom electrode” or “a second vertical bottom electrode” in the 5th and 7th lines of the claim.
Claims 20-30 and 32-38 are rejected because they depends on the rejected claims 20 and 30.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31, 35 and 37 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chae (US 2006/0131632 A1; hereafter referred to as Chae1).
Regarding claim 31, Chae1 teaches a method for fabricating stack capacitors (capacitor; Fig. 7, [0002]) in a memory region (cell array region; Fig. 7, [0005]) of a semiconductor structure (DRAM; Fig. 7, [0034]), the method comprising: forming a number of vertical bottom electrodes (118; Fig. 7, [0044]), wherein each of the vertical bottom electrodes (118) comprises a first surface (the leftmost vertical surface facing left; Fig. 7) and a second surface (the rightmost vertical surface facing right; Fig. 7) facing away from each other (see Fig. 7); conformally depositing a dielectric (120; Fig. 7, [0044]) over the first and second surfaces (the leftmost and rightmost vertical surface of 118; see Fig. 7) and top of each vertical bottom electrode (118; see Fig. 7); and conformally depositing a top electrode (124; Fig. 7, [0044]) over the dielectric (120) over the first and second surfaces (the leftmost and rightmost vertical surface of 118; see Fig. 7) and top of each vertical bottom electrode (118; see Fig. 7).
Regarding claim 35, Chae1 teaches the method of claim 31, wherein conformally depositing the dielectric (120) and top electrode (124) over each vertical bottom electrode (118) produces a five-layer cross section structure comprising the top electrode (124)/the dielectric (120)/vertical bottom electrode (118)/the dielectric (120)/the top electrode (124) arranged left-to-right (see Fig. 7).
Regarding claim 37, Chae1 teaches the method of claim 31, wherein the dielectric (120) comprises one of: hafnium dioxide; aluminum oxide; or zirconium dioxide (hafnium dioxide; [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae1 as applied to claim 31 above, and further in view of Chae (US 2006/0138516 A1; hereafter referred to as Chae2).
Regarding claim 36, Chae1 teaches the method of claim 31, wherein the vertical bottom electrodes (118).
Chae1 does not teach the vertical bottom electrodes comprise one of: hemispherical grained doped silicon; copper; tungsten; or gold.
In the same field of endeavor of semiconductor manufacturing, Chae2 teaches the vertical bottom electrodes (20; Fig. 5, [0031]) comprise one of: hemispherical grained doped silicon; copper; tungsten; or gold (tungsten; [0031]).  
Chae1 teach all the claimed elements except that Chae1 is using titanium for the vertical bottom electrodes ([0052]) rather than tungsten.
In the same field of endeavor of semiconductor manufacturing, Chae2 teaches tungsten for the vertical bottom electrodes (20; Fig. 5, [0031]).  
One of ordinary skill in the art would have recognized that titanium and tungsten are known equivalents for providing the vertical bottom electrodes within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (titanium) for another known equivalent element (tungsten) resulting in the predictable result of providing the vertical bottom electrodes (KSR rationales B). 
Regarding claim 38, Chae1 teaches the method of claim 31, wherein the top electrode (124).
Chae1 does not teach the top electrode comprises one of: hemispherical grained doped silicon; copper; tungsten; or gold.
In the same field of endeavor of semiconductor manufacturing, Chae2 teaches the top electrode (25; Fig. 7, [0033]) comprises one of: hemispherical grained doped silicon; copper; tungsten; or gold (tungsten; [0033]).
Chae1 teach all the claimed elements except that Chae1 is using titanium for the top electrode ([0052]) rather than tungsten.
In the same field of endeavor of semiconductor manufacturing, Chae2 teaches tungsten for the top electrode (25; Fig. 7, [0033]).  
One of ordinary skill in the art would have recognized that titanium and tungsten are known equivalents for providing the top electrode within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (titanium) for another known equivalent element (tungsten) resulting in the predictable result of providing the top electrode (KSR rationales B). 

Response to Arguments
Applicant’s amendments, filed 03/23/2022, overcome the objections to the drawings and claims 1-8 and 10-19.  The objections to the drawings and claims 1-8 and 10-19 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu et al. (US 11,011,524 B2) teach a semiconductor device having a logic region and a memory region including capacitors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/21/2022